DETAILED ACTION
	In Reply filed on 10/13/2022, claims 1, 3-5, 7-8, and 10-13 are pending. Claims 3 and 13 are withdrawn based on restriction requirement. Claims 1, 4-5, 7-8, and 10-11 are currently amended. Claims 1, 4-5, 7-8, and 10-12 are considered in the current Office Action. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Previous Objections/Rejections
Previous objections to the specifications have been withdrawn based on the Applicant’s amendments. 
Previous 35 USC 112(f) interpretation of the term “control unit” has been withdrawn based on the Applicant’s amendments.
Previous 35 USC 112(a) rejections have been withdrawn based on the Applicant’s amendment. 
Previous 35 USC 112(b) rejections have been withdrawn based on the Applicant’s amendment. 
35 USC 101 rejections are maintained based on the Applicant’s amendment. See Response to Argument below.
35 USC 103 rejections of claims 1-2, 4, 7, and 10-12 as being unpatentable over Fried have been withdrawn based on the Applicant’s amendment. However, new rejections have been established. 
35 USC 103 rejections of claims 5-6 and 8-9 as being unpatentable over Fried and Schumann have been withdrawn based on the Applicant’s amendment. However, new rejections have been established. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 4-5, and 7-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) “a controller that executes a feedback process for controlling the three-dimensional shaping apparatus based on a detection result of the sensor”.
The limitation of “a controller that executes a feedback process for controlling the three-dimensional shaping apparatus based on a detection result of the sensor”, under the broadest reasonable interpretation, covers performance of the limitation in mind. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, the control is done based on results of the sensor, implicitly reciting a correlation between the sensor value and the control which could be done mentally as well. 
This judicial exception is not integrated into a practical application. The claim does recite “makes an execution frequency of the feedback process different in the first control higher than an execution frequency of the feedback process in the second control”. However, it has a high degree of generality since the feedback process itself is still very generic. Based on [0063]-[0064] of the specification, examples of the execution change include “adjusting temperature, ejection amount, or speed of the ejection unit”. These processes are generic and would seem to be just generally applying an abstract idea, and not integrating the abstract idea into a particular practical application. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. In other words, the claim does not include any additional elements that are not routine and conventional. In this case, the recited elements such as table, nozzle, and sensor are all routine and conventional in the field of additive manufacturing; thus, they are not significantly more than the abstract idea. Furthermore, the stacked body includes a 3D article and a support article and remove the support article from the stacked body after shaping is also routine and conventional in the field of additive manufacturing; thus, they are not significantly more than the abstract idea. The claim is considered to be directed to an abstract idea since it does not impose any meaningful limits on practicing the abstract idea and does not recites any elements that are significantly more than the judicial exception. Thus, the claim is not patent eligible.
Claim 4 does not provide any additional elements that are sufficient to amount to significantly more than the judicial exception. In particular, the claim only recites “the controller makes the execution frequency…”. The additional elements do not impose any meaningful limits on practice the abstract idea or contains any element that are significantly more than the abstract idea. Mere instructions to implement an abstract idea is not integrating the abstract idea into a practical application. Thus, it is rejected by virtue of depending on an abstract claim. 
Claim 5 does not provide any additional elements that are sufficient to amount to significantly more than the judicial exception. In particular, the claim only recites “the controller makes the detection frequency…”. The additional elements do not impose any meaningful limits on practice the abstract idea or contains any element that are significantly more than the abstract idea. Mere instructions to implement an abstract idea is not integrating the abstract idea into a practical application. Thus, it is rejected by virtue of depending on an abstract claim. 
Claim 7 does not provide any additional elements that are sufficient to amount to significantly more than the judicial exception. In particular, the claim only recites “the controller makes the execution frequency…”. The additional elements do not impose any meaningful limits on practice the abstract idea or contains any element that are significantly more than the abstract idea. Mere instructions to implement an abstract idea is not integrating the abstract idea into a practical application. Thus, it is rejected by virtue of depending on an abstract claim. 
Claim 8 does not provide any additional elements that are sufficient to amount to significantly more than the judicial exception. In particular, the claim only recites “the controller makes the adoption frequency…”. The additional elements do not impose any meaningful limits on practice the abstract idea or contains any element that are significantly more than the abstract idea. Mere instructions to implement an abstract idea is not integrating the abstract idea into a practical application. Thus, it is rejected by virtue of depending on an abstract claim. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4-5, 7-8, and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over WO2019/180466 (“Fried et al” hereinafter Fried) and US2019/0358897 (“Schumann et al” hereinafter Schumann).
Regarding Claim 1,  Fried teaches a three-dimensional shaping apparatus (Figure 1, AM system 10) for shaping a stacked body by stacking layers using a shaping material (abstract), comprising: 
a table (Figure 1, build plate) at which the stacked body is shaped; 
a nozzle (Figure 1, nozzle) that ejects the shaping material; 
a sensor including at least one of a first sensor that detects a temperature of the shaping material ejected from the nozzle (Figure 1, nozzle temperature sensor) and a second sensor that detects an ejection state of the shaping material ejected from the nozzle (Page 42, lines 25-28, AM system may also have a sensor such as a camera or infra-red sensor); and 
a controller (Figure 2, control module 20) that executes a feedback process for controlling the three-dimensional shaping apparatus based on a detection result of the sensor (Page 39, lines 20-30 and pages 53, lines 15-20), wherein 
the controller executes the feedback process under a first control where the sensor is operated when a first layer of the stacked body is shaped (page 12, lines 21-28, controller provide feedback to the extrusion process to adjust process parameters based on the temperature sensors in both the nozzle channel and the die), the first control being implemented when the controller determines that a percentage of a first portion in the first layer is above a predetermined threshold (Page 61, lines 16-20, if the result between the predicted and actual behavior is larger than a set threshold, an iterative process will be undertaken to fine-tune material distribution until satisfactory), 
the stacked body includes a three-dimensional article and a support article that supports the three-dimensional article, the support article is removed from the stacked body after shaping the stacked body, and the first portion is a portion corresponding to the three- dimensional article (page 13, line 32- page 14, line 6; Limitations directed toward the capabilities or intended uses of the apparatus are given patentable weight to the extent which effects the structure of the apparatus. MPEP 2114.). Fried does not explicitly teach executes the feedback process under a second control where the sensor is operated when a second layer of the stacked body is shaped, the second control being implemented when the controller determines that a percentage of a first portion in the second layer is below the predetermined threshold.
However, Fried teaches cameras or sensors may enable processing of captured images so that certain properties or artefacts can be observed, interpreted, and fed back to the control module 20 in a layer by layer fashion (Page 42, lines 30-35). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine the controller as disclosed by Fried is capable of executing feedback process under different controls for different layers of the stacked body based on the data collected by the sensors.
Fried fails to teach the controller makes an execution frequency of the feedback process different between the first control higher than an execution frequency of the feedback process in the second control.
However, Schumann teaches the controller makes an execution frequency of the feedback process different between the first control higher than an execution frequency of the feedback process in and the second control ([0026], it is possible to have at least one region with a comparatively higher quality requirement and therefore, it is necessary to control the application velocity in this region correspondingly, whereas in another region that does not comprise a high quality requirement, it is possible to increase the application velocity).
Fried and Schumann are considered to the analogous to the claimed invention because both are in the same field of controlling an additive manufacturing apparatus for manufacturing successive layers of a build object. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modified the execution frequency of the controller as disclosed by Fried to makes an execution frequency of the feedback process different between the first control higher than an execution frequency of the feedback process in the second control as taught by Schumann to achieve different quality requirement and increase the application velocity to save time required for the application of build material to reduce overall process time as far as possible ([0026]).
Regarding Claim 4, the combination of Fried and Schumann teaches the three-dimensional shaping apparatus according to claim 1, wherein the controller makes the execution frequency of the feedback process different by making a detection frequency by the sensor different between the first control and the second control (Fried, Page 41, lines 21-30, sensors can collect data at interrogation or polling frequency and update the action plan at lower frequency based on the windows of time in which the collective sensor data is obtained which implies it can have different frequency for collecting data and thus having different control based on the collected data).
Regarding Claim 5, the combination of Fried and Schumann teaches the three-dimensional shaping apparatus according to claim 4. Fried fails to teach the first portion in the first layer is a portion for which higher shaping accuracy is required than for the first portion in the second layer, and the controller makes the detection frequency in the first control higher than the detection frequency in the second control.
However, Schumann teaches the first portion in the first layer is a portion for which higher shaping accuracy is required than for the first portion in the second layer, and the controller makes the detection frequency in the first control higher than the detection frequency in the second control ([0026]).
Fried and Schumann are considered to the analogous to the claimed invention because both are in the same field of controlling an additive manufacturing apparatus for manufacturing successive layers of a build object. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modified the first portion in the first layer and the first portion of second layer as disclosed by Fried to incorporate a first portion in the first layer having a higher shaping accuracy than the first portion of second layer as taught by Schumann to increase the application velocity and save time required for the application of build material to reduce overall process time as far as possible ([0026]). Furthermore, limitations directed toward the capabilities or intended uses of the apparatus are given patentable weight to the extent which effects the structure of the apparatus. MPEP 2114.
Regarding Claim 7, the combination of Fried and Schumann teaches the three-dimensional shaping apparatus according to claim 1, wherein the controller makes the execution frequency of the feedback process different by making an adoption frequency of the detection result by the sensor different between the first control and the second control (Fried, Page 41, lines 21-30, sensors can collect data at interrogation or polling frequency and update the action plan at lower frequency based on the windows of time in which the collective sensor data is obtained which implies it can have different frequency for collecting data and thus having different control based on the collected data).
Regarding Claim 8, the combination of Fried and Schumann teaches the three-dimensional shaping apparatus according to claim 7. Fried failed to teach wherein the first portion in the first layer is a portion for which higher shaping accuracy is required than for the first portion in the second layer, and the controller makes the adoption frequency in the first control higher than the adoption frequency in the second control.
However, Schumann teaches the first portion in the first layer is a portion for which higher shaping accuracy is required than for the first portion in the second layer, and the controller makes the detection frequency in the first control higher than the detection frequency in the second control ([0026]).
Fried and Schumann are considered to the analogous to the claimed invention because both are in the same field of controlling an additive manufacturing apparatus for manufacturing successive layers of a build object. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modified the first portion in the first layer and the first portion of second layer as disclosed by Fried to incorporate a first portion in the first layer having a higher shaping accuracy than the first portion of second layer as taught by Schumann to increase the application velocity and save time required for the application of build material to reduce overall process time as far as possible ([0026]). Furthermore, limitations directed toward the capabilities or intended uses of the apparatus are given patentable weight to the extent which effects the structure of the apparatus. MPEP 2114.
Regarding Claim 10, the combination of Fried and Schumann teaches the three-dimensional shaping apparatus according to claim 1, wherein the first sensor is included (Fried, Figure 1, nozzle temperature sensor), a first heating section that heats the shaping material ejected from the nozzle is included (Figure 1, nozzle heater), and the controller executes the feedback process for controlling a heating temperature by the first heating section according to a detection result by the first sensor (Page 12, lines 21-28).
Regarding Claim 11, the combination of Fried and Schumann teaches the three-dimensional shaping apparatus according to claim 1, wherein a plasticizing section that forms the shaping material by heating a material is included (Fried, see attached Figure 1), the second sensor is included (Page 42, lines 25-28, AM system may also have a sensor such as a camera or infra-red sensor), the plasticizing section includes a drive motor (See attached Figure 1, encoder&torque sensor), a screw that rotates by the drive motor (See attached Figure 1, encoder&torque sensor), and a second heating section (Figure 1, mix zone heater), and forms the shaping material by rotating the screw while heating the material by the second heating section (Page 12, lines 6-14), and the con controller executes the feedback process by controlling at least one of a heating temperature by the second heating section and rotation of the screw according to a detection result by the second sensor (Page 12, lines 6-14).
Regarding Claim 12, the combination of Fried and Schumann teaches the three-dimensional shaping apparatus according to claim 11, wherein the plasticizing section includes the screw having a groove formed face with a groove formed therein (Fried, Figure 1, screw and page 12, lines 16-19), and a barrel that has an opposed face opposed to the groove formed face (Page 11, the screw can be a barrel screw which implies the present of a barrel located opposed to the groove) and that is provided with a communication hole which communicates with the nozzle (it is implies that the barrel has holes for the material to be transfer to the nozzle), and conveys the material supplied between the screw and the barrel toward the communication hole while heating and forms the shaping material by heating with the second heating section and rotation of the screw (Page 12, lines 6-14).
Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The Applicant argues that 35 USC 101 rejections should be withdrawn based on the amended limitations of claim 1. The Examiner respectfully disagrees. In particular, the claim recites “makes an execution frequency of the feedback process different in the first control higher than an execution frequency of the feedback process in the second control”. However, it has a high degree of generality since the feedback process itself is still very generic. Based on [0063]-[0064] of the specification, examples of the execution change include “adjusting temperature, ejection amount, or speed of the ejection unit”. These processes are generic and would seem to be just generally applying an abstract idea, and not integrating the abstract idea into a particular practical application. See 35 USC 101 rejection above for detail analysis. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XINWEN (Cindy) YE whose telephone number is (571)272-3010. The examiner can normally be reached Monday - Thursday 8:30 - 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Leong can be reached on (571) 270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

XINWEN (CINDY) YE
Examiner
Art Unit 1754



/LEITH S SHAFI/Primary Examiner, Art Unit 1744